Exhibit 10.6

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is entered into by and
among RuiRong Yuan (“Ms. Yuan” or “Employee”) and BeiGene USA, Inc., a
subsidiary of BeiGene, Ltd. (“BeiGene” or “Employer”).

 

WHEREAS, Ms. Yuan and BeiGene (the “Parties”) entered into an Employment
Agreement dated as of November 1, 2015 (the “Employment Agreement”);

 

WHEREAS, Ms. Yuan’s employment with BeiGene shall terminate effective as of the
close of business on April 11, 2016 (the “Date of Termination”);

 

WHEREAS, Section 8(d) of the Employment Agreement specified certain Severance
Benefits to be paid or provided to Ms. Yuan in the event that her employment
with BeiGene was terminated without Cause, as defined in the Employment
Agreement;

 

WHEREAS, this Agreement is the Separation Agreement and Release referenced in
Section 8(g) of the Employment Agreement, the execution, return, and
non-revocation of which is a condition precedent to BeiGene paying or otherwise
providing the Severance Benefits specified in Section 8(d) of the Employment
Agreement;

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the receipt and
adequacy of which is hereby acknowledged, it is accordingly agreed as follows:

 

1.             Ms. Yuan’s employment with BeiGene shall end on the Date of
Termination.  From and after the Date of Termination, she shall not be entitled
to the payment of any salary, bonus, or other forms of compensation, except as
expressly set forth in Sections 1 and 2 of this Agreement.  During the period up
to and including the Date of Termination, Ms. Yuan shall use her best efforts to
perform her employment responsibilities in a professional and diligent manner. 
Ms. Yuan agrees to resign from any and all other positions that she holds with
BeiGene or any affiliated entity on the Date of Termination and to sign any
documentation that BeiGene may reasonably request to confirm such resignations. 
Additionally, regardless of whether Ms. Yuan executes this Agreement, Ms. Yuan
will remain subject to her continuing obligations under the Confidentiality,
Non-Interference, and Invention Assignment Agreement (the “Confidentiality
Agreement”), which includes, without limitation, the obligations (i) to not use
or disclose BeiGene’s Confidential Information (as defined in the
Confidentiality Agreement), (ii) to return to BeiGene no later than the Date of
Termination all documents, records and other property of BeiGene, (iii) to
refrain from solicitation activities for twelve (12) months immediately
following the Date of Termination, and (iv) to provide certain cooperation
services that may be requested by BeiGene.  Ms. Yuan hereby confirms that she
has signed the Confidentiality Agreement, a copy of which is attached hereto as
Exhibit A.

 

2.             Subject to Ms. Yuan’s full execution (without revocation) of this
Agreement, the Employer shall provide Ms. Yuan with (i) the payments described
in Section 8(d)(i) and (ii) of the Employment Agreement, which will be paid in
the manner described therein, and (ii) a gross lump sum payment of $25,000,
which will be paid within thirty (30) days of the full execution

 

--------------------------------------------------------------------------------


 

(without revocation) of this Agreement.  For the avoidance of doubt, no payment
under this Paragraph 2 will be made until after the seven day Revocation Period,
as defined in Paragraph 13 of this Agreement has expired without Ms. Yuan
revoking her acceptance of this Agreement.  No payment will be made if Ms. Yuan
revokes her acceptance of this Agreement during the Revocation Period.  Ms. Yuan
acknowledges and agrees that, other than the payment of Accrued Obligations and
the amounts described in this Section 2 of the Agreement, she is not entitled to
any other wages, bonuses, compensation, equity or benefits under the Employment
Agreement, or otherwise.  The amounts payable under this Section 2 shall be
subject to all applicable payroll and withholding taxes.

 

3.             In exchange for the consideration stated in Paragraphs 2 of this
Agreement, to which Ms. Yuan acknowledges that she is otherwise not entitled in
the absence of providing a release of claims, Ms. Yuan, for himself, her heirs,
her estate, executors, administrators, legal representatives, successors and
assigns, releases and forever discharges the Company, its parent corporation,
their respective subsidiaries and affiliated companies and entities,
predecessors, successors, and assigns, and, in their respective capacities as
such, their respective shareholders, members, officers, directors, employees and
agents (hereinafter collectively referred to as the “Released Parties”), of and
from any and all manner of actions, causes of actions, claims, debts, dues,
distributions, accounts, bonds, covenants, contracts, agreements and
compensation, and demands of every name and nature, whether at law, in equity,
in contract or in tort, based upon public policy, under statute or at common
law, whether now known or unknown, which Ms. Yuan ever had, now has or hereafter
may have, or which Ms. Yuan’s heirs, executors or administrators hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
their relationship to the date of this Agreement (the “Claims”), including
without limitation any Claims arising from, or in any way relating to,
Ms. Yuan’s employment, change in employment status, and/or termination of
employment with the Company; (ii) any federal, state or local law, constitution
or regulation regarding either employment, employment benefits, or employment
discrimination and/or retaliation including, without limitation, the National
Labor Relations Act, as amended; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. 2000e et seq.; Sections 1981 through 1988 of Title 42 of the
United States Code, as amended; the Employee Retirement Income Security Act of
1974, as amended; 29 U.S.C. 1001 et seq.; the Immigration Reform and Control
Act, as amended; the Americans with Disabilities Act of 1990, as amended; the
Worker Adjustment and Retraining Notification Act, the Fair Labor Standards Act,
as amended; the Occupational Safety and Health Act, as amended; the Family and
Medical Leave Act of 1993, as amended; the Consolidated Omnibus Budget
Reconciliation Act, as amended; as well as the New Jersey Family Leave Act, the
New Jersey Law Against Discrimination, the New Jersey Wage and Hour Law, the New
Jersey Home Work Law and the New Jersey Industrial Home Work Law, the New Jersey
Workers’ Compensation Law, the New Jersey Equal Pay Act, the New Jersey
Occupational Safety and Health Law, the New Jersey Conscientious Employee
Protection Act, the New Jersey Temporary Disability Benefits Law, the New Jersey
Family Insurance Law (all as amended); New Jersey laws regulating disability
benefits; any other state laws relating to workers compensation, family and
medical leave, retaliation, discrimination on the basis of race, age, color,
religion, creed, sex, sex harassment, sexual orientation, marital status,
pregnancy, national origin, ancestry, handicap, disability, alienage, blindness,
present or past history of mental disorders or physical disability, candidacy
for or activity in a general assembly or other public office, constitutionally
protected acts of speech, whistleblower status, use of tobacco products outside
course of employment,

 

2

--------------------------------------------------------------------------------


 

membership in any organization engaged in civil defense, veteran’s status, any
military service, application for military service, or any other federal, state
or local civil or human rights law or any other local, state or federal law,
regulation or ordinance; (iii) breach of contract (express or implied).
Including the Employment Agreement, or breach of the implied covenant of good
faith and fair dealing; (iv) wrongful termination, intentional or negligent
infliction of emotional distress, negligent misrepresentation, intentional
misrepresentation, fraud, defamation, promissory estoppel, false light, invasion
of privacy, conspiracy, violation of public policy; (v) any other tort,
statutory or common law cause of action; and/or (vi) any equity, stock or stock
options.  This release is intended by Ms. Yuan to be all encompassing and to act
as a full and total release of any claims, whether specifically enumerated
herein or not, that Ms. Yuan has, may have or has had against the Released
Parties up to the date of execution of this Agreement.  Ms. Yuan further agrees
to release and discharge the Released Parties from any and all claims which
might be made by any other person or organization on your behalf as a member of
a class or otherwise against the Company involving any matters subject to
release pursuant to this Section.  Notwithstanding the foregoing, this release
shall not constitute a waiver of (y) any claims by Ms. Yuan to enforce the
express terms of this Agreement or (z) any rights that Ms. Yuan has to
indemnification protection under the February 2, 2016 Indemnification Agreement,
the Company’s articles of organization and/or any Director and Officer Liability
Insurance Policy, which rights are governed by with the terms and conditions of
the aforementioned documents.

 

4.             Ms. Yuan acknowledges that she understands that by signing this
Agreement, she will have waived any right she may have to recover in a lawsuit
against BeiGene based on any actions or omissions made by BeiGene, including,
but not limited to, claims which in any way arise from or relate to Ms. Yuan’s
employment relationship with BeiGene up to the date of the signing of this
Agreement and the termination of her employment with BeiGene. Ms. Yuan further
acknowledges that she understands that by signing this Agreement, she is waiving
not only the right to recover money or other relief in any action she might
institute, but also that she is waiving any right to recover money or any other
relief whatsoever in any action that might be brought on her behalf by any other
person or entity, including but not limited to, the United States Equal
Employment Opportunity Commission or any other federal, state or local
government agency or department.

 

5.             The Parties agree that the consideration exchanged herein, as
well as the negotiation and execution of this Agreement, do not constitute and
shall not be deemed an admission of liability, wrongdoing or inappropriate or
unlawful conduct by BeiGene or by Ms. Yuan. Ms. Yuan understands that nothing in
this Agreement shall constitute or be construed as an admission of any liability
by BeiGene.  Ms. Yuan agrees to keep the events and circumstances relating to
the termination of her employment with BeiGene confidential and not to discuss
or reveal this information to any person or entity, except: (a) as necessary to
enforce the terms of this Agreement; (b) as required or permitted by law or
regulation or in response to a request from a governmental agency or to a
lawfully issued subpoena; or (c) to Ms. Yuan’s spouse, accountant, and
attorneys, and to them only provided that they first agree for the benefit of
BeiGene to keep such information confidential.  Ms. Yuan agrees that breach of
this Paragraph 5 by her will constitute a material breach of this Agreement.

 

3

--------------------------------------------------------------------------------


 

6.             Nothing in this Agreement shall prevent Ms. Yuan from making
statements about her employment at BeiGene and the termination of her employment
at BeiGene to prospective employers or business partners; provided, however,
that those statements do not (a) disparage or discredit BeiGene or otherwise
violate her nondisparagement or confidentiality obligations under this
Agreement; (b) reveal confidential or proprietary information relating to
BeiGene; or (c) disclose any information relating to BeiGene’s business strategy
or plans or any information that BeiGene is prohibited from disclosing or
required to keep confidential, pursuant to federal, state or local law or
regulation.  Ms. Yuan acknowledges and agrees that she understands the
obligations imposed upon her under the terms of this provision and will comply
with these obligations.  The Parties agree, that with respect to specific
inquiries about the reason for her separation from employment, Ms. Yuan shall
say, “her departure was amicable and mutual and resulted from a mutual decision
to go in different directions, or words to that effect.”

 

7.             Ms. Yuan agrees that she will not say or do anything to disparage
or discredit BeiGene or its director, officers, employees or agents (the
“BeiGene Parties”), or to cause any disruption of business for BeiGene.  For
purposes of the preceding sentence, “disparaging” remarks, comments or
statements (whether written or oral) are those that impugn the character,
honesty, integrity, morality or business acumen or abilities of BeiGene in
connection with any aspect of BeiGene’s operation of its business or of the
BeiGene Parties, or that reflect badly on the BeiGene Parties or cast any of the
BeiGene Parties in a negative light.  BeiGene agrees that it will instruct
John Oyler not to say or do anything to disparage or discredit Ms. Yuan.  For
purposes of the preceding sentence, “disparaging” remarks, comments or
statements (whether written or oral) are those that impugn the character,
honesty, integrity, morality or business acumen or abilities of Ms. Yuan or that
reflect badly on Ms. Yuan or cast her in a negative light.  This
nondisparagement obligation shall not in any way affect Ms. Yuan’s or
Mr. Oyler’s obligation to testify truthfully in any legal proceeding, to provide
information in response to a written request from a governmental agency, or to
respond to a lawfully issued subpoena, provided that with respect to any such
written request or subpoena to Ms. Yuan, she agrees to give reasonable notice to
BeiGene of any and all attempts by third parties to compel disclosure of any
confidential information of BeiGene or the terms of this Agreement, or to
require her to testify in any matter concerning BeiGene, this Agreement and/or
the Releasees.  Ms. Yuan shall provide such reasonable notice in writing at
least ten business days before compliance with any subpoena or order, but if the
subpoena or order requires compliance within less than ten business days,
Ms. Yuan shall provide such written notice, or if impractical, shall provide
telephonic notice, within three business days after receiving notice that an
attempt will be or has been made to compel her testimony..

 

8.             Ms. Yuan shall direct all inquiries regarding her employment at
BeiGene to Maggie Liu, Head of Operations.  In response to any such inquiries
and consistent with BeiGene’s neutral reference policy, Ms. Liu will confirm the
positions held by Ms. Yuan while at BeiGene and the dates of her employment at
BeiGene.

 

9.             Ms. Yuan agrees that she will not apply for or seek employment
with BeiGene or any of its subsidiaries. Ms. Yuan agrees that BeiGene has no
obligation, contractual or otherwise, to reemploy or rehire Ms. Yuan now or in
the future.  Ms. Yuan confirms that the terms stated in this Agreement are the
only consideration for signing this Agreement, and no

 

4

--------------------------------------------------------------------------------


 

other promises or agreement of any kind have been made by any person or entity
whatsoever to or with Ms. Yuan.

 

10.          In the event that Ms. Yuan breaches this Agreement and/or the
Confidentiality Agreement, she agrees that (i) the Company shall be relieved of
its obligations to make the payments under Section 2, (ii) if such payment or
payments already have been made, she agrees to repay them to the Company, and
(iii) the Company shall be entitled to recover its attorneys’ fees and costs
incurred in enforcing its rights under this Agreement, to the extent such
recovery is not prohibited by law.  Such an action by the Company shall not
affect the release provisions herein.  This remedy shall be, in addition to, and
not as an alternative to, any other remedies at law or in equity available to
the Company.  BeiGene’s election to exercise its rights under this Paragraph 10
shall not affect Ms. Yuan’s continuing obligations under this Agreement or the
Confidentiality Agreement.

 

11.          Ms. Yuan acknowledges that she has carefully read and fully
understands all the provisions of this Agreement.  Ms. Yuan further acknowledges
that BeiGene has urged her to seek legal counsel in regard to the terms and
conditions of this Agreement.  Ms. Yuan acknowledges and warrants that she has
reviewed this Agreement and has had the opportunity to consult with an attorney,
and fully and completely understands and accepts the terms, conditions, nature
and legal effect of this Agreement.  Ms. Yuan warrants that she enters into this
Agreement knowingly, freely and voluntarily and that her agreement hereto has
not been the result of coercion or duress.

 

12.          Each party hereto warrants, represents and agrees that it has not
assigned or transferred, or purported to assign or transfer, to any person or
entity, any action or actions, cause or causes of action, at law or in equity,
released herein.

 

13.          Ms. Yuan understands and acknowledges that she has been given the
opportunity to consider this Agreement for twenty-two (22) days from her receipt
of this Agreement before signing it (the “Consideration Period”).  To accept
this Agreement, Ms. Yuan must return a signed original or a signed PDF copy of
this Agreement so that it is received by the undersigned at or before the
expiration of the Consideration Period.  If Ms. Yuan signs this Agreement before
the end of the Consideration Period, Ms. Yuan acknowledges by signing this
Agreement that such decision was entirely voluntary and that she had the
opportunity to consider this Agreement for the entire Consideration Period.  For
the period of seven (7) days from the date when Ms. Yuan signs this Agreement
(the “Revocation Period”), Ms. Yuan has the right to revoke this Agreement by
written notice to the undersigned.  For such a revocation to be effective, it
must be delivered so that it is received by the undersigned at or before the
expiration of the Revocation Period.  This Agreement shall not become effective
or enforceable during the Revocation Period.  This Agreement shall become
effective on the first business day following the expiration of the Revocation
Period (the “Effective Date”).

 

14.          This Agreement constitutes a single, integrated written contract
expressing the entire agreement between the Parties and cannot be modified in
any way except by written modification executed by both Parties. This Agreement
supersedes any previous agreements or understandings between the Parties, except
for (i) the Employment Agreement, (ii) the

 

5

--------------------------------------------------------------------------------


 

Confidentiality Agreement and (iii) the indemnification-related documents
referenced in the last sentence of Section 3 hereto.

 

15.          If any provision of this Agreement is declared invalid or otherwise
unenforceable, the other provisions herein shall remain in full force and effect
and shall be construed in a fashion to effectuate the purpose and intent of this
Agreement.

 

16.          The Parties agree that this Agreement shall be binding upon and
inure to the benefit of the Parties hereto, and their respective successors,
heirs, personal representatives and assigns.

 

17.          The Parties agree that this Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18.          The Parties agree that for the purposes of construing or
interpreting this Agreement, this Agreement shall be deemed to have been drafted
equally by both Parties hereto.

 

IN WITNESS WHEREOF, the Parties hereunto execute this Agreement.

 

RUIRONG YUAN

 

BEIGENE USA, INC.

 

 

 

 

 

 

/s/ RuiRong Yuan

 

/s/ John V. Oyler

RuiRong Yuan

 

John Oyler

 

 

Chief Executive Officer

Dated: April 28, 2016

 

 

 

 

Dated: April 28, 2016

 

 

Exhibit A - below

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

7

--------------------------------------------------------------------------------


 

Confidentiality, Non-Interference and Invention Assignment Agreement

 

As a condition of my becoming employed by, or continuing employment with,
BeiGene USA, Inc., including its parent, subsidiaries or affiliates (the
“Company”), and in consideration of my employment with the Company and my
receipt of the compensation now and hereafter paid to me by the Company, as
further set forth in that certain Employment Agreement between me and the
Company, I agree to the following:

 

Section 1.                                           Confidential Information.

 

(a)                                 Company Group Information.  I acknowledge
that, during the course of my employment, I will have access to information
about the Company and its direct and indirect parents and subsidiaries
(collectively, the “Company Group”) and that my employment with the Company
shall bring me into close contact with confidential and proprietary information
of the Company Group.  In recognition of the foregoing, I agree, at all times
during the term of my employment with the Company and for the ten (10) year
period following the termination of my employment with the Company Group for any
reason, to hold in confidence, and not to use, except for the benefit of the
Company Group, or to disclose to any person, firm, corporation, or other entity
without written authorization of the Company, any Confidential Information that
I obtain or create.  I understand that “Confidential Information” means
information that the Company Group has developed, acquired, created, compiled,
discovered, or owned or will develop, acquire, create, compile, discover, or
own, that has value in or to the business of the Company Group that is not
generally known and that the Company wishes to maintain as confidential.  I
understand that Confidential Information includes, but is not limited to, any
and all non-public information that relates to the actual or anticipated
business and/or products, research, or development of the Company, or to the
Company’s technical data, trade secrets, or know-how, including, but not limited
to, research, product plans, or other information regarding the Company’s
products or services and markets, customer lists, and customers (including, but
not limited to, customers of the Company on whom I called or with whom I may
become acquainted during the term of my employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information disclosed by the Company either directly or indirectly in writing,
orally, or by drawings or inspection of premises, parts, equipment, or other
Company property.  Notwithstanding the foregoing, Confidential Information shall
not include (i) any of the foregoing items that have become publicly and widely
known through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event I will give the
Company prompt written notice thereof so that the Company Group may seek an
appropriate protective order (the “Confidentiality Agreement”).

 

(b)                                 Former Employer Information.  I represent
that my performance of all of the terms of this Confidentiality Agreement as an
employee of the Company has not breached and will not breach any agreement to
keep in confidence proprietary information, knowledge, or data acquired by me in
confidence or trust prior or subsequent to the commencement of my employment
with the Company, and I will not disclose to any member of the Company Group, or
induce any member of the Company Group to use, any developments, or

 

--------------------------------------------------------------------------------


 

confidential or proprietary information or material I may have obtained in
connection with my employment with any prior employer in violation of a
confidentiality agreement, nondisclosure agreement, or similar agreement with
such prior employer.

 

Section 2.                                           Developments.

 

(a)                                 Developments Retained and Licensed.  I have
attached hereto, as Schedule A, a list describing with particularity all
developments, original works of authorship (except as noted below),
developments, improvements, and trade secrets that I can demonstrate were
created or owned by me prior to the commencement of my employment (collectively
referred to as “Prior Developments”), which belong solely to me or belong to me
jointly with another, that relate in any way to any of the actual or proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments.  If, during any
period during which I perform or performed services for the Company Group both
before or after the date hereof (the “Assignment Period”), whether as an
officer, employee, director, independent contractor, consultant, or agent, or in
any other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant the Company, and the Company Group shall have, a
non-exclusive, royalty-free, irrevocable, perpetual, transferable worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell, and otherwise distribute such Prior Development
as part of or in connection with such product or process.  The Company
acknowledges and agrees that I do not need to list as a Prior Development any of
my original works of authorship that were published in a professional journal or
publication prior to the commencement of my employment with the Company.

 

(b)                                 Assignment of Developments.  I agree that I
will, without additional compensation, promptly make full written disclosure to
the Company, and will hold in trust for the sole right and benefit of the
Company all developments, original works of authorship, inventions, concepts,
know-how, improvements, trade secrets, and similar proprietary rights, whether
or not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or have solely or
jointly conceived or developed or reduced to practice, or have caused or may
cause to be conceived or developed or reduced to practice, during the Assignment
Period, whether or not during regular working hours, provided they either
(i) relate at the time of conception, development or reduction to practice to
the business of any member of the Company Group, or the actual or anticipated
research or development of any member of the Company Group; (ii) result from or
relate to any work performed for any member of the Company Group; or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”).  I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or

 

2

--------------------------------------------------------------------------------


 

its designee, all my right, title, and interest throughout the world in and to
any such Development.

 

(c)                                  Maintenance of Records.  I agree to keep
and maintain adequate and current written records of all Developments made by me
(solely or jointly with others) during the Assignment Period. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, and any other format.  The records will be available to and remain
the sole property of the Company Group at all times.  I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company Group policy, which may, from time to time, be revised at the sole
election of the Company Group for the purpose of furthering the business of the
Company Group.

 

(d)                                 Intellectual Property Rights.  I agree to
assist the Company, or its designee, at the Company’s expense, in every way to
secure the rights of the Company Group in the Developments and any copyrights,
patents, trademarks, service marks, database rights, domain names, mask work
rights, moral rights, and other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me.  I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

Section 3.                                           Returning Company Group
Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other

 

3

--------------------------------------------------------------------------------


 

storage media, filing cabinets, and other work areas, is subject to inspection
by personnel of any member of the Company Group at any time with or without
notice.

 

Section 4.                                           Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Confidentiality Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 5.                                           Restrictions on
Interfering.

 

(a)                                 Non-Interference.  During the Employment
Period and during the twelve (12) month period immediately following the
termination of my employment, regardless of the reason for such termination, I
shall not, directly or indirectly for my own account or for the account of any
other individual or entity, engage in Interfering Activities.

 

(b)                                 Definitions.  For purposes of this
Confidentiality Agreement :

 

(i)                                     “Business Relation” shall mean any
current or prospective client, customer, licensee, or other business relation of
the Company Group, or any such relation that was a client, customer, licensee,
supplier, or other business relation within the six (6) month period prior to
the termination of my employment, in each case, to whom I provided services, or
with whom I transacted business, or about whom I obtained Confidential
Information during my employment with the Company.

 

(ii)                                  “Interfering Activities” shall mean
(A) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any individual or entity employed by, or
providing consulting services to, any member of the Company Group to terminate
such individual’s or entity’s employment or services (or in the case of a
consultant, materially reducing such services) with or to the Company Group; or
(B) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group.

 

(c)                                  Restrictions.  The covenants contained in
this Section 5 are in addition to, and not in lieu of, any similar covenants to
which Employee may be subject from time to time.

 

Section 6.                                           Reasonableness of
Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my

 

4

--------------------------------------------------------------------------------


 

employment with the Company.  In light of the foregoing, I recognize and
acknowledge that the restrictions and limitations set forth in this
Confidentiality Agreement are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.

 

Section 7.                                           Independence; Severability;
Blue Pencil.

 

Each of the rights enumerated in this Confidentiality Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Confidentiality Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Confidentiality Agreement, which
shall be given full effect without regard to the invalid portions.  If any of
the covenants contained herein are held to be invalid or unenforceable because
of the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.

 

Section 8.                                           Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Confidentiality Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Confidentiality Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the time periods set forth in Section 5 shall be tolled during any
period of violation of any of the covenants in Section 5 hereof and during any
other period required for litigation during which the Company or any other
member of the Company Group seeks to enforce such covenants against me if it is
ultimately determined that I was in breach of such covenants.

 

Section 9.                                           Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph.  I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company

 

5

--------------------------------------------------------------------------------


 

Group, I will give prompt notice of such request to the Company and will make no
disclosure until the Company and/or the other member of the Company Group has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.

 

Section 10.                                    Business Opportunities.

 

During the Employment Period, I agree to bring all business opportunities to the
Company relating to or otherwise associated with (i) the business or businesses
conducted by the Company or any member of the Company Group, or (ii) the
business or businesses proposed to be conducted by the Company or any member of
the Company Group in the future of which I am aware or which has been publicly
disclosed. I further agree that unless expressly authorized in writing by the
Company’s Chief Executive Officer I will not pursue any such business
opportunity or opportunities for my own account or for the account of any third
party irrespective of the Company’s decision to exploit or not to exploit any
such business opportunity.

 

Section 11.                                    General Provisions.

 

(a)                                 Governing Law and Jurisdiction.  This
Confidentiality Agreement shall be governed by and construed in accordance with
the law of the State of Delaware, without regard to conflicts of law principles
thereof.  The parties hereby consent to the jurisdiction of any state or federal
court in the State of Delaware.  Accordingly, with respect to any such court
action, the Employee hereby (a) submits to the personal jurisdiction of such
courts; (b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

(b)                                 Entire Agreement.  This Confidentiality
Agreement sets forth the entire agreement and understanding between the Company
and me relating to the subject matter herein and merges all prior discussions
between us.  No modification or amendment to this Confidentiality Agreement, nor
any waiver of any rights under this Confidentiality Agreement, will be effective
unless in writing signed by the party to be charged.  Any subsequent change or
changes in my duties, obligations, rights, or compensation will not affect the
validity or scope of this Confidentiality Agreement.

 

(c)                                  No Right of Continued Employment.  I
acknowledge and agree that nothing contained herein shall be construed as
granting me any right to continued employment by the Company, and the right of
the Company to terminate my employment at any time and for any reason, with or
without cause, is specifically reserved.

 

(d)                                 Successors and Assigns.  This
Confidentiality Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.  I expressly acknowledge and agree
that this Confidentiality Agreement may be assigned by the Company without my
consent to any other member of the Company Group as well as any purchaser of all
or substantially all of the assets or stock of the Company, whether by purchase,
merger, or other similar corporate transaction, provided that the license
granted pursuant to Section 2(a) may be assigned to any third party by the
Company without my consent.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Survival.  The provisions of this
Confidentiality Agreement shall survive the termination of my employment with
the Company and/or the assignment of this Confidentiality Agreement by the
Company to any successor in interest or other assignee.

 

I, RuiRong Yuan, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

 

Date:   

Oct. 05, 2015

 

/s/ RuiRong Yuan

 

 

RuiRong Yuan

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

Title

 

Date

 

Identifying Number or
Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Developments or improvements

 

Additional Sheets Attached

 

Signature of Employee:

 

 

 

 

 

Print Name of Employee:

 

 

 

 

Date:

 

 

 

 

8

--------------------------------------------------------------------------------